Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

NANCY KRUMWIED,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
               v.                                    )       CAUSE NO: 1:19-cv-04800
                                                     )
COMMUNITY HEALTH NETWORK, INC                        )
                                                     )
       Defendant.                                    )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, Nancy Krumwied, hereinafter Krumwied, by counsel,

pursuant to Rule 3, Fed. R. Civ. P., and files his Complaint against the Defendant, Community

Health Network, Inc., hereinafter Defendant, and shows the Court the following:



                                JURISDICTION AND VENUE


   1. This suit is brought and jurisdiction lies pursuant to §28 U.S.C. § 451, 1331, 1337, 1343

       and 1345. This is an action authorized and instituted pursuant to the Americans with

       Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101et seq., and the Age Discrimination

       in Employment Act of 1967 (“ADEA”) 29 U.S.C. .

   2. The employment practices alleged to be unlawful were and are now being committed

       within the jurisdiction of the United States District Court for the Southern District of

       Indiana, Indianapolis Division. Therefore, venue is proper within this District and

       Division pursuant to 42 U.S.C. § 12117(a) and 28 U.S.C. §1391.

   3. This Court has Supplemental jurisdiction over the state law claims alleged in this

       Complaint, pursuant to the Judicial Improvements Act of 1990, 28 U.S.C. 1367.


                                                 1
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 2 of 8 PageID #: 2




       Jurisdiction is proper as the state law claims arise out of the same transaction or

       occurrence that is the subject matter of the federal claims in this Complaint. Accordingly,

       justice and judicial economy require that this Court assert supplemental jurisdiction over

       the state law matters alleged in this Complaint.

                                                PARTIES

  4.   Krumwied, is a female citizen of the United States, and is a qualified employee with a

       disability as defined in 42 U.S.C. 12102 (ADA).

  5. Krumwied is 64 years old and is able to bring this action pursuant to the Age

       Discrimination in employment Act of 1967 as defined in 29 U.S.C. 621 et. Seq. (ADEA)

  6. Defendant is a qualified employer as the term is defined in 42 U.S.C. 12102 (ADA).

  7. Defendants is a domestic nonprofit corporation registered with the Indiana Secretary of

       State.


                            ADMINISTRATIVE PROCEDURES


  1. On or about January 11, 2019, Krumwied filed charges of Disability Discrimination, Age

       Discrimination and Retaliation against Defendant with the Equal Employment

       Opportunity Commission (“EEOC”), Charge Number 470-2019-01149.

  2. On or about August 28, 2019 the EEOC mailed , Krumwied a Notice of Right to Sue

       Charge Number 470-2019-01149, entitling herto commence action within ninety (90)

       days of his receipt of the Notice. A copy of the Notice is attached hereto and incorporated

       herein by reference as Exhibit “A”.

  3. The Complaint in this matter was filed within ninety (90) days of receipt of the above

       referenced Notice of Right to Sue from the EEOC.



                                                 2
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 3 of 8 PageID #: 3




                                          FACTS


  4. The Defendant hired Krumwied on or about January 18,1982.

  5. In 2017 Krumwied filed a charge of discrimination against Defendant alleging disabitilty

     discrimination.(the 2017 Charge”)

  6. Krumwied received her Notice of Right to Sue for the 2017 Charge but did not file suit

     because Defendant began accommodation her disability.

  7. As soon as the ninety day period expired for Krumwied to file suit for the 2017 Charge

     expired, Defendant began to renege on its accommodations of her disability and

     permanent restrictions..

  8. The Defendant began to harass Krumwied about her restrictions and the special

     accommodations she had been given.

  9. On August 7, 2018, Krumwied's had to miss work due to a Cardiac Arrhythmia.

  10. On August 23, 2018, when she returned to work, Krumwied's supervisor informed her

     that her co-workers were complaining about her special accommodations due to her

     disabilities.

  11. Management began making it difficult for Krumwied to get her restrictions

     accommodated.

  12. Defendant intimidated Krumwied when she tried to utilize her intermittent Family

     Medical Act (“FMLA”) leave, espsceially when she needed to use a half day for a

     doctor’s appointment.

  13. On August 23, 2018, Krumwied attended a doctor’s appointment on her lunch hour and

     she had to reschedule a meeting. Krumwied‘s management team was upset about her

     rescheduling the meeting.


                                             3
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 4 of 8 PageID #: 4




  14. On August 28, 2018 Krumwied was given the option of resigning or being terminated.

  15. The Defendant discriminated against Krumwied due to her disability.

  16. The Defendant failed to engage in the interactive process.

  17. The Defendant discriminated against Krumwied due to her age.

  18. The Defendant interfered with Krumwied’s FMLA leave.

  19. The Defendant terminated Krumwied due to his disability and in retaliation for filing the

     2017 Charge.


                                          COUNT I


                DISCRIMINATION ON THE BASIS OF A DISABILITY


  20. Krumwied hereby incorporates by reference paragraphs 1 through 19 as though

     previously set out herein.

  21. At all times relevant to this action, Krumwied was a “qualified individual with a

     disability” as that term is defined by 42 U.S.C. §12102 and 12111.

  22. The conduct as described hereinabove constitutes discrimination on the basis of

     Krumwied’s disability.

  23. The Defendant failed to engage in the interactive process with Krumwied concerning her

     disability as required by the ADA.

  24. The Defendant failed to accommodate Krumwied's disability.

  25. The Defendant failed to accommodate Krumwied's permanent restrictions.

  26. The Defendant intentionally and willfully discriminated against Krumwied because she is

     disabled and/or because Krumwied has a record of being disabled and/or because the

     Defendant regarded Krumwied as disabled.


                                              4
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 5 of 8 PageID #: 5




  27. Similarly situated non-disabled employees were treated more favorable in the terms of

     privileges, and conditions of their employment.

  28. Defendant’s actions were intentional, willful and in reckless disregard of Krumwied’s

     rights as protected by the ADA.

  29. Krumwied has suffered emotional and economic damages as a result of Defendant’s

     unlawful actions.


                                         COUNT II


                     DISCRIMINATION ON THE BASIS OF AGE


  30. Krumwied hereby incorporates by reference paragraphs 1 through 29 as though

     previously set out herein.

  31. At all times relevant to this action, Krumwied was a over 40 as that term is defined by

     statute.

  32. The conduct as described hereinabove constitutes discrimination on the basis of

     Krumwied’s Age.

  33. The Defendant intentionally and willfully discriminated against Krumwied because she is

     over 40.

  34. Similarly situated younger employees were treated more favorable in the terms of

     privileges, and conditions of their employment.

  35. Defendant’s actions were intentional, willful and in reckless disregard of Krumwied’s

     rights as protected by the ADEA.

  36. Krumwied has suffered emotional and economic damages as a result of Defendant’s

     unlawful actions.


                                              5
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 6 of 8 PageID #: 6




                                        COUNT III


                             INTERFERENCE WITH FMLA


  37. Krumwied hereby incorporates by reference paragraphs 1 through 36 as though

     previously set out herein.

  38. At all times relevant to this action, Krumwied was approved for intermittent FMLA

     leave..

  39. The conduct as described hereinabove constitutes interference with Family Medical

     Leave as defined by the FMLA..

  40. Defendant’s actions were intentional, willful and in reckless disregard of Krumwied’s

     rights as protected by the ADA.

  41. Krumwied has suffered emotional and economic damages as a result of Defendant’s

     unlawful actions.


                                        COUNT IV


         RETALIATION FOR SEEKING FILING A PRIOR EEOC CHARGE


  42. Krumwied hereby incorporates by reference paragraphs 1 through 41 as though

     previously set out herein.

  43. The conduct as described hereinabove constitutes retaliation on the basis of Krumwied

     lawfully seeking statutory rights to file an EEOC charge pursuant to the ADA..

  44. Defendant’s actions were intentional, willful and in reckless disregard of Krumwied’s

     rights under Indiana Law.


                                              6
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 7 of 8 PageID #: 7




   8. Krumwied has suffered emotional and economic damages as a result of Defendant’s

       unlawful actions.


                                    REQUESTED RELIEF


       WHEREFORE, Plaintiff, Krumwied, respectfully requests that this Court enter judgment

in her favor and:


   a. Order Defendant to pay Krumwied lost wages and other economic benefits lost as a result

       of Defendant’s unlawful acts;

   b. Reinstatement to the position, salary and seniority level to which she would have been

       entitled but for the Defendant’s unlawful actions, or front pay in lieu of reinstatement;

   c. Pay compensatory damages;

   d. Pay punitive damages;

   e. Pay liquidated damages

   f. Pay for lost future wages

   g. Pay to Krumwied all costs and attorney’s fees incurred as a result of bringing this action;

   h. Payment of all pre- and post judgment interest;

   i. Provide to Krumwied all other legal and/or equitable relief this Court sees fit to grant.




                                                 7
Case 1:19-cv-04800-RLY-DML Document 1 Filed 12/05/19 Page 8 of 8 PageID #: 8




                                DEMAND FOR JURY TRIAL


       The Plaintiff, Krumwied, by counsel, respectfully requests a jury trial for all issues

deemed so triable.




                                                     Respectfully submitted:


                                                     /s/Cherry Malichi_____________
                                                     Cherry Malichi 15406-49
                                                     Darron Stewart 21114-29
                                                     STEWART & STEWART Attorneys
                                                     931 S. Rangeline Rd.
                                                     Carmel IN 46032
                                                     (317) 846-8999
                                                     Fax: (317) 843-1991
                                                     cherrym@getstewart.com
                                                     darron@getstewart.com
                                                     Attorney for Plaintiff




                                                 8
